Title: To John Adams from Kilborn Whitman, 2 September 1811
From: Whitman, Kilborn
To: Adams, John



Sir
Pembroke Sept 2d 1811—

Understanding from good authority, that you have been pleased to interest yourself in my favour, respecting the appointments about to be made by the Executive of this Commonwealth, my feelings of gratitude for your friendship, with the late expressions of it, at a time of all others the most desireable, compel this acknowledgment, the expression of which you will please to accept, as coming from the heart, and which will be duly remembred, though I am informed, the interest of my friends, has totally faild of success—
As I have reason to believe, some of my friends have intruded on your retirement, by requesting your influence with the Governour in the my behalf, it is but justice to those friends, and a proper apology to you Sir, to state the facts on which the application was founded, and your goodness will pardon the efforts which have been made, that I should receive an appointment under the new Law. The facts Sir are these, about eighteen months since,  Our Court of Pleas had become so crowded with business, in consequence of the advanced age of some of our judges, that the Bar in this County, thought it their duty to promote some arrangment, which would facilitate the progress of business—they accordingly suggested to judge Watson, the propriety of resigning, and considering the opposition which had allways been made to any material  alteration in the Court of Pleas, it was judged best to consider, who of the Bar, would take the appointment, if judge Watson should resign. We requested judge Thomas of Plymouth to accept it, and pledged ourselves to petition the Executive in his behalf; he informed us, the emoluments were so small, being only about $120 Dollars the year, he could not accept it. The like offer was made a Mr Holmes of Rochester, who for the same reasons refused. We then solicited Nahum Mitchel Esq of Bridgwater to accept it, and he informed us, he had allready been solicited by judge Parsons to accept the appointment, if the seat of judge Watson should be vacated, that he had fully considered the subject, and should not accept it. I was then solicited in turn, and not taking so much time to consider of it, as the magnitude of the subject required, consented to accept it under the condition of retaining my students. The Bar address’d the Executive, and I was accordingly appointed. My acceptance was founded more on the judgment of others, than on my own; for it seem’d to be the oppinion of the Bar at that time, that from the number of Legal characters appointed on the Bench, that the Court of Pleas system would not be changed, and that some compensation would be made the judges, further than the fees allready established; this oppinion appeared to me to be plausible and was probible; I accordingly made an arrangment with Mr Winslow of Duxbury to take my Office and business, and contracted with him, that I would neither practice in the County myself, and that my son, who was to be admitted to the Bar this August Term, should not settle in the County; pursuant to this agreement Mr Winslow has dissposed of his place in Duxbury, moved his family to Pembroke, and procured himself a place in my neighbourhood; my son has settled on the Cape—: Unexpectedly to all of us, the Common Pleas system is changed, and I am not only deprived of the pittance from my office, but likewise of my profession, unless I move out of the County: thus situated my anxiety for my family could not be suppress’d; the late period of my entering the profession, with an indifferent stand for business, a family of eight children, the oldest of whom, has been an invalid for more than seven years, and from his ill health, not likely to succeed in business, all conspire’d to make the present state of things to me extremely gloomy—and I really thought, that if the Executive was made acquainted with my situation, it would have an effect, to procure me an appointment, if any person of my political sentiments was permitted to hold a seat on the Bench—
My brethren of the Bar, feeling for me, address’d the Governour, and requested my appointment; the Sheriff of the County, the District Attorney & Attorney General, with my neighbours, who were my friends, though differing from me in politics, joined in this request; I also was informed that your son, whom I consider as my friend, was disposed to aid my other friend, that I should be appointed.
Thus situated—I had hopes that party virulence would be suspended in the appointment of judges, especially as I was informed, that it entered into the plan of the Authors of the reform, that one Federalist should be appointed in each circuit—But to my astonishment I now learn, that a Legislative Caucus, have recommended Mr Mitchel of Bridgwater, as the person to be appointed, and last evening, by news from Henry Warren Esq of Plymouth my friends are assured, that I shall not be appointed, but that Mr Mitchel will: Considering my fate as determined, it is due to you Sir, that I acknowledge your kind exertions in my favour, as well as those of your son, whose friendship I never doubted—and whose mind I have allways believed was above that rancor, which prostrates all pretensions, at the footstool of party, that are not political—with the highest personal respect, I am your friend & servant.
Kilborn Whitman